Motions Granted; Memorandum Opinion filed November 22, 2016,
Withdrawn; Appeal Reinstated, and Order filed December 22, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00743-CV
                                  ____________

 GEORGE JOSEPH ASSETS, LLC, AND THE ACKEL HEIRS (GEORGE
    ACKEL, III, ADAM A. ACKEL, ALANA ACKEL TALLO AND
                ALEXANDER ACKEL)., Appellants

                                        V.

   JERILYN LEA CHENEVERT, F/K/A JERILYN LEA ACKEL AND J
            CHENEVERT PROPERTIES, LLC, Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-06084

                                     ORDER

      This court issued an opinion dismissing this appeal on November 22, 2016,
for failure to pay the filing fee. The same day, appellants paid the fee and filed a
motion for rehearing, which we construe as a motion to reinstate. The motion is
GRANTED.
      Appellants have filed two notices of appeal. The first notice of appeal, filed
September 19, 2016, was premature because it concerned a judgment that was not
signed and therefore not appealable. See Tex. R. App. P. 26.1(a) (notice of appeal
must be filed within 30 days after judgment is signed). The trial court signed the
judgment on September 20, 2016. “In a civil case, a prematurely filed notice of
appeal is effective and deemed filed on the day of, but after, the event that begins
the period for perfecting the appeal.” Tex. R. App. P. 27.1(a). Accordingly,
appellant’s first notice of appeal was effective and deemed filed on September 20,
2016. See id. Appellants filed a second notice of appeal on October 10, 2016,
concerning the signed judgment. The second notice of appeal was docketed into the
existing appeal and did not create a separate appeal. Only one appellate proceeding
is pending.

      This court’s opinion filed November 22, 2016, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      Appellants’ brief is due January 23, 2016.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.